Exhibit 10.1 (5)

 

[gq5dcz4sgrwm000001.jpg]Nanometrics Incorporated   Tel: 408.545.6000

1550 Buckeye Drive             Fax: 408.232.5910

Milpitas, CA 95035

www.nanometrics.com

 

 

June 25, 2018

Jonathan Chou

 

 

Re:Separation Agreement

Dear Jonathan:

This Confidential Separation Agreement and General Release of All Claims
(“Agreement”) is made by and between Nanometrics Incorporated (the “Company”)
and Jonathan Chou (“you” or “your”) (individually, a “Party” and collectively,
the “Parties”) with respect to the following facts:

A.The Parties have determined that it is in their respective best interests for
you to separate your at-will employment from the Company.

B.It is the mutual desire of the Parties to effect a final resolution and
compromise of any and all matters in controversy between them from the beginning
of time until the Effective Date (defined below) of this Agreement.

1.Separation.  Your last day of work with the Company and your employment
termination date is June 25, 2018 (the “Separation Date”).  

2.Accrued Salary and Paid Time Off (PTO).  On the Separation Date, the Company
will pay you all accrued salary, and all accrued and unused PTO earned through
the Separation Date, subject to standard payroll deductions and
withholdings.  You are entitled to these payments regardless of whether or not
you sign this Agreement.

3.Severance.  Although the Company is not otherwise obligated to do so, if you
timely return this fully signed and dated Agreement to the Company, and allow it
to become effective, and you comply fully with your obligations hereunder
(including but not limited to your obligations to timely return all Company
property under Section 8), the Company will provide you with cash severance (the
“Severance”) in the total amount of One Hundred and Fifty Thousand Dollars and
0/100 cents ($150,000.00), which amount will be paid in a lump sum within ten
(10) days after the Effective Date (as defined below).  You acknowledge and
agree that the Severance constitutes adequate legal consideration, which you are
not otherwise entitled to, in exchange for the covenants, promises, obligations
and representations made by you in this Agreement.  You understand that you will
receive the consideration provided under this paragraph 3 if, and only if, you
sign and return this Agreement no later than twenty-one

 

--------------------------------------------------------------------------------

June 25, 2018

Jonathan Chou

Page 2

 

 

(21) days from June 25, 2018, and fully comply with its terms.  The Company
confirms that you will not be obligated to repay the relocation expenses
previously billed to or paid by the Company pursuant to and under the Relocation
Agreement made by and between you and the Company.

4.Health Insurance.  In further consideration of your promises made in this
Agreement, and provided you are eligible for and timely elect coverage pursuant
to the terms of the Consolidated Omnibus Reconciliation Act, as amended
(“COBRA”), the Company shall pay directly to the insurer(s), on your behalf, the
applicable COBRA premium for medical and dental coverage for up to twelve (12)
consecutive months, for the period beginning July 1, 2018 through June 30, 2019
(or, if applicable, such earlier date upon which you and/or your covered
dependents are no longer eligible for COBRA) (“COBRA Benefit”). From and after
July 1, 2019, you shall be entitled to continue such COBRA coverage for the
remainder of your COBRA coverage period, at your own expense. You shall timely
provide any documentation of COBRA enrollment once your election to continue
such medical and dental coverage in accordance with COBRA is complete. You also
must provide timely notice if you become eligible for medical benefits with a
new employer prior to June 30, 2019. Except as otherwise provided in this
Agreement, your participation in all benefits and incidents of employment with
the Company, including, but not limited to, accrual of bonuses, vacation, and
paid time off, shall have ceased on and as of the Separation Date. For the
avoidance of doubt, no reimbursement will be made to you or on your behalf for
any COBRA premiums paid by you for COBRA coverage effective prior to July 1,
2018.

5.Equity Compensation.  Under the terms of your restricted stock unit agreement
and the applicable plan documents, vesting of your restricted stock units will
cease as of the Separation Date.  Your right to exercise any vested shares, and
all other rights and obligations with respect to your restricted stock units,
will be as set forth in your restricted agreement, grant notice and applicable
plan documents.

6.No Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you have not earned, will not earn by the Separation
Date, and will not receive from the Company any additional compensation,
severance, or benefits on or after the Separation Date, with the exception of
any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account).  By way of example, you
acknowledge that you have not earned and are not owed any equity, bonus,
incentive compensation, or commissions, and that you will not continue to vest
in or earn any additional bonus, equity, incentive compensation, or commissions
after the Separation Date.  You agree that you do not have knowledge of any
potential or actual dispute with the Company about any unpaid wages or
compensation which you believe you are  entitled to but have not been paid as of
the date you execute this Agreement.

 

--------------------------------------------------------------------------------

June 25, 2018

Jonathan Chou

Page 3

 

 

7.Expense Reimbursements.  You agree that, within thirty (30) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.

8.Return of Company Property. Within five (5) business days after the Separation
Date, you shall return to the Company all Company documents (and all copies
thereof) and other Company property in your possession or control, including,
but not limited to, Company files, notes, financial and operational information,
customer lists and contact information, product and services information,
research and development information, drawings, records, plans, forecasts,
reports, payroll information, spreadsheets, studies, analyses, compilations of
data, proposals, agreements, sales and marketing information, personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, tablets, handheld devices, and
servers), credit cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of the Company and all reproductions thereof in whole or in part and
in any medium.  You agree that you will make a diligent search to locate any
such documents, property and information within the timeframe referenced
above.  In addition, if you have used any personally owned computer, server, or
e-mail system to receive, store, review, prepare or transmit any confidential or
proprietary data, materials or information of the Company, then within five (5)
days after the Separation Date, you must provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done.  Your timely compliance with the provisions of
this paragraph is a precondition to your receipt of the Severance and COBRA
Benefit provided hereunder.

9.Proprietary Information Obligations.  You hereby acknowledge and reaffirm your
continuing obligations under your Nanometrics Incorporated Invention Assignment
and Non-disclosure Agreement (the “Proprietary Information Agreement,” a copy of
which is attached hereto as Exhibit A and which is incorporated herein by
reference).

10.Confidentiality.  The provisions of this Agreement shall be held in strictest
confidence by you and shall not be publicized or disclosed in any manner
whatsoever; provided, however, that:  (a) you may disclose this Agreement in
confidence to your immediate family; (b) you may disclose this Agreement in
confidence to your attorneys, accountants, auditors, tax preparers, and
financial advisors; and (c) you may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law.  In particular,

 

--------------------------------------------------------------------------------

June 25, 2018

Jonathan Chou

Page 4

 

 

and without limitation, you agree not to disclose the terms of this Agreement to
any current or former employee, consultant or independent contractor of the
Company.  

Nothing herein is intended to be or will be construed to prevent, impede, or
interfere with your right to respond accurately and fully to any question,
inquiry, or request for information regarding the Company or your employment
with the Company when required by legal process, or from initiating
communications directly with, or responding to any inquiry from, or providing
truthful testimony and information to, any federal, state, or other regulatory
authority in the course of an investigation or proceeding authorized by law and
carried out by such agency.  You are not required to contact the Company
regarding the subject matter of any such communications before they engage in
such communications.  You may disclose trade secrets in confidence, either
directly or indirectly, to a federal, state, or local government official, or to
an attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  Additionally, Company
employees, contractors, and consultants who file retaliation lawsuits for
reporting a suspected violation of law may disclosed related trade secrets to
their attorney and use them in related court proceedings, as long as the
individual files any documents containing the trade secret under seal and does
not otherwise disclose the trade secret except pursuant to court order.

You understand that the covenants contained in the confidentiality portion of
this paragraph is a material inducement for the Company in making this agreement
and that, for the breach thereof, will be considered a material breach of this
Agreement.

11.Nondisparagement.  You agree that you will not make any voluntary statements,
written, oral, or electronic (including any social media forum whether expressly
or anonymously), or cause or encourage others to make any such statements that
defame or in any way disparage the personal and/or business reputations,
products, practices or conduct of the Company or any of the other Released
Parties at any time, now or in the future.  The Company agrees that all officers
of the Company, as defined under Rule 16a-1(f) of the Securities Exchange Act of
1934 and as determined by the Board of Directors, will not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame or in any way disparage your personal and/or business
reputation.   Nothing contained in this paragraph is intended to prevent you
from testifying truthfully in any legal proceeding, including, but not limited
to responding to any inquiries made by the U.S. Equal Employment Opportunity
Commission (“EEOC”) or any government agency.  The Parties understand that the
covenant of non-disparagement contained in this Agreement is a material
inducement for each Party in making this agreement and that, for the breach
thereof, will be considered a material breach of this Agreement.  The Company
confirms that pursuant to its policy, it will only provide dates of employment
and position held if there are ever any enquires or reference checks.

 

--------------------------------------------------------------------------------

June 25, 2018

Jonathan Chou

Page 5

 

 

 

12.No Admissions.  The promises and payments in consideration of this Agreement
shall not be construed to be an admission of any liability or obligation by
either Party to the other Party, and neither Party makes any such admission.

13.Release of Claims.  

(a)General Release.  In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, and its affiliated, related,
parent and subsidiary entities,  and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).  

(b)Scope of Release.  The Released Claims include, but are not limited
to:  (i) all claims arising out of or in any way related to your employment with
the Company, or the termination of that employment; (ii) all claims related to
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, severance, paid time off, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership,
equity, or profits interests in the Company; (iii) all claims for breach of
contract, any claims for severance or otherwise under the General Severance
Benefits and Change In Control Severance Benefits Agreement, dated as of March
5, 2018, between you and the Company and any other Company severance plan,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended).  

(c)Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which cannot be waived as a matter of law; (iii) any rights you
have to file or pursue a claim for underlying workers’ compensation benefits
(except for claims pursuant to Labor Code sections 132a, 4553 et seq. which have
been expressly released by way of this Agreement) or unemployment insurance; and
(iv) any claims for breach of this Agreement.  In addition, nothing in this
Agreement prevents you from filing, cooperating with, or participating in any
proceeding

 

--------------------------------------------------------------------------------

June 25, 2018

Jonathan Chou

Page 6

 

 

before the EEOC, the Department of Labor, the California Department of Fair
Employment and Housing, or any analogous government agency, except that you
acknowledge and agree that you hereby waive your right to any monetary benefits
in connection with any such claim, charge or proceeding except that nothing in
this Agreement shall be interpreted to prohibit or prevent you from recovering
an award for filing or participating in any whistleblower complaint filed with
the Securities and Exchange Commission.  You represent and warrant that, other
than the Excluded Claims, you are not aware of any claims you have or might have
against any of the Released Parties that are not included in the Released
Claims.  

(d)ADEA Waiver. This Agreement is intended to satisfy the requirements of the
Older Workers Benefit Protection Act, 29 U.S.C. § 626(f).  You are advised to
consult with an attorney before executing this Agreement.  You acknowledge that
you are knowingly and voluntarily waiving and releasing any rights you may have
under the ADEA, and that the consideration given for the waiver and release in
this Section is in addition to anything of value to which you are already
entitled.  You further acknowledge that you have been advised, as required by
the ADEA, that:  (i) your waiver and release do not apply to any rights or
claims that may arise after the date that you sign this Agreement; (ii) you
should consult with an attorney prior to signing this Agreement; (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke it (by providing written notice of your
revocation to me by email: pziman@nanometrics.com); and (v) if you do not revoke
acceptance of this Agreement within the seven (7) day period, your acceptance of
this Agreement shall become binding and enforceable on the eighth day
(“Effective Date”).

14.Waiver of Unknown Claims.  In giving the releases set forth in this
Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  In connection with such waiver
and relinquishment, you hereby acknowledge that you may hereafter discover
claims or facts in addition to, or different from, those which you now knows or
believes to exist, but that you expressly agree to fully, finally and forever
settle and release any and all claims, known or unknown, suspected or
unsuspected, which exist or may exist on your behalf against the Company and/or
Released Parties at the time of execution of this Agreement.

15.Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, you have received all the leave and
leave benefits and protections for which you are eligible pursuant to the
federal Family and Medical Leave Act, the California Family Rights Act, or
otherwise, and you have not suffered any on-the-job injury for which you have
not already filed a workers’ compensation claim.

 

--------------------------------------------------------------------------------

June 25, 2018

Jonathan Chou

Page 7

 

 

16.Representation Concerning Filing of Legal Actions.  You represent and warrant
that you do not presently have on file, and further represents that you will not
hereafter file, any claims, grievances, actions, appeals or complaints against
the Company or the Released Parties in or with any state, federal or other
governmental entity, board or court, or before any other tribunal or panel of
arbitrators, public or private, based upon any actions occurring prior to the
date of this Agreement, including but not limited to any claims arising out of
the cessation of your employment with the Company, unless otherwise permitted by
law.  If such an action or charge has been filed by you, or on your behalf, you
agree not to participate in any such proceeding and you will use your best
efforts to cause it immediately to be withdrawn and dismissed with prejudice.

17.Miscellaneous.  This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof.  It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other agreements,
promises, warranties or representations concerning its subject matter.  This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company.  This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns.  If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this Agreement and the provision in question shall
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law.  Any ambiguity
in this Agreement shall not be construed against either Party as the
drafter.  Any waiver of a breach of this Agreement, or rights hereunder, shall
be in writing and shall not be deemed to be a waiver of any successive breach or
rights hereunder.  This Agreement may be executed in counterparts which shall be
deemed to be part of one original, and facsimile and electronic image signatures
shall be equivalent to original signatures. This Agreement, in all respects,
shall be interpreted, enforced and governed by and under the laws of the State
of California without regard to conflict of law principles. In the event that
any Party to this Agreement asserts a claim for breach of this Agreement, seeks
to enforce its terms, or asserts the existence of this Agreement as an
affirmative defense, the prevailing Party in any such proceeding shall be
entitled to recover costs and reasonable attorney’s fees, to the fullest extent
permitted by law.

 

 

 

 

--------------------------------------------------------------------------------

June 25, 2018

Jonathan Chou

Page 8

 

 

If this Agreement is acceptable to you, please sign and date below on or before
the expiration of the twenty-first (21st) day from the date you received this
Agreement, and send me the fully signed Agreement.  The Company’s offer
contained herein will automatically expire if we do not receive the fully signed
Agreement within this timeframe.  

We wish you the best in your future endeavors.

Sincerely,

Nanometrics Incorporated

 

 

By:

/s/ Philip Ziman

 

Philip Ziman

 

Vice President, Global Human Resources

 

 

Understood and Agreed:

 

/s/ Jonathan Chou

Jonathan Chou

 

July 11, 2018

Date

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

nanometrics incorporated invention assignment and non-disclosure agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 